DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17, 18, 24-29, 31, and 36 are pending and being examined.

Response to Amendment
The previous rejection of Claim(s) 17, 18, 20-22, 24, 26-28, 31-35, under 35 U.S.C. 102(a)(1) as being anticipated by EP 2,842,583 A1 to Novak (hereinafter Novak) and as evidenced by Rokicki et al., “ROP of Cyclic Carbonates and ROP of Macrocycles,” Polymer Science: A Comprehensive Reference, pp. 247-287, (2012), (hereinafter Rokicki) and Stridsberg, “Controlled Ring-Opening Polymerization: Polymers with designed Macromolecular Architecture,” Department of Polymer Technology Royal Institute of Technology Stockholm, Sweden, pp. 1-84, 2000. (hereinafter Stridsberg) are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 25, under 35 U.S.C. 103 as being unpatentable over Novak, as evidenced by Rokicki and Stridsberg, and in further view of US 6,784,273 B1 to Spaans et al. (hereinafter Spaans) are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 19, 23, and 30 under 35 U.S.C. 103 as being unpatentable over Novak, as evidenced by Rokicki and Stridsberg, as applied to claim 17 and 28 above, and further in view of US 2009/0099600 A1 to Moore et al. (hereinafter Moore) are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 29 and 36 under 35 U.S.C. 103 as being unpatentable over Novak, as evidenced by Rokicki and Stridsberg, as applied to claim 17 and 28 above, and further in view of US 6,087,465 A to Seppala et al. (hereinafter Seppala) are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 19 and 30 under 35 U.S.C. 103 as being unpatentable over Heijkants in further view of Spaans, as applied to claim 17 and 28 above, and further in view of US 2009/0099600 A1 to Moore et al. (hereinafter Moore) are withdrawn in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 17, 18, 24, 25, 26-28, and 31, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0015894 A1 to Heijkants et al. (hereinafter Heijkants) and in further view of US 6,784,273 B1 to Spaans et al. (hereinafter Spaans).

Regarding claims 17, 18, 24, 25, 26-28, and 31, Heijkants teaches a method of preparing polyurethanes used in the field of biomedical materials such as foams and scaffolds (See abstract, para 1-3 and 96-98), comprising reacting a macrodiol with an excess of diisocyanate to form a macrodiisocyanate, removing the remaining unreacted diisocyanate, and reacting the macrodiisocyanate with the chain extender (para 27-31). Specifically, the macrodiol is a copolyester (para 71-72) obtained from polymerizing butanediol with caprolactone with stannous octoate to form a poly(caprolactone) prepolymer (Example 1 and 14, para 144 and 173), which is then reacted with excess diisocyanate to obtain a macrodiisocyanate, distilling off the surplus diisocyanate, and then reacting the macrodiissocyanate with a chain extender (para 56-59).The above caprolactone of the poly(caprolactone) prepolymer meets the soft segment as cited in Example 1, page 15, ln 5-9 of the Applicant’s specification. 
Heijkants further teaches that the polyester can be obtained from lactide, caprolactone, and combinations thereof. (para 71).
Heijkants further teaches that the diisocyanate is preferably 1,4-butanediisocyanate (BDI) (para 74 and 144), and suitable diols for use as the chain extender include 1,8-octanediol, (para 82).  The above BDI meets the claimed B and the 1,8-octanediol and meets the claimed C/
Heijkants does not explicitly teach wherein the polyester is random and has a molar% of lactide and caprolactone.
However, Spaans teaches a biomedical polyurethane obtained by reacting a polyester (co)polymer with a diol and diisocyanate (See abstract, and col 2, ln 4-24), wherein the diol can be butanediol or hexanediol (col 3, ln 2), and the diisocyanate can be butanediisocyanate (col 4, ln 23). The above is in the same field of use of biomedical polyurethanes using similar and compatible components as cited above in Heijkants. Spaans further teaches suitable polyester (co)polymer include linear random copolyesters such as a 50/50 mol% of caprolactone and lactide (col 4, ln 40-46, Example 5, col 5, ln 1-4), which meets the claimed random copolyester cited in claims 17 and 25. Spaans further teaches that there is focus on caprolactone and lactide based polyurethanes because they have improved biocompatibility. (col 1, ln 47-53).
It would have been obvious to one ordinarily skilled in the art before the effective filing date to use the random 50/50 mol% of caprolactone and lactide in Spaans for the polyester of Heijkants because Spaans teaches the same field of use of biomedical polyurethanes using similar and compatible components as cited above in Heijkants, and Spaans further teaches the caprolactone/lactide copolymers are suitable polyesters to use in biomedical polyurethanes (col 4, ln 40-46, Example 5, col 5, ln 1-4), and further teaches that caprolactone and lactide based polyurethanes have improved biocompatibility. (col 1, ln 47-53).

Claims 29 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heijkants, in further view of Spaans, as applied to claim 17 and 28 above, and further in view of US 6,087,465 A to Seppala et al. (hereinafter Seppala).

Regarding claims 29 and 36, as cited above and incorporated herein, the combination of Heijkants and Spaans teaches claims 17 and 28.
Heijkants does not explicitly teach monitoring the isocyanate groups by FT-IR.
However, Seppela teaches a poly(esterurethane) and preparation thereof, used in the field of biodegradable polymers (See abstract) and coatings for medicines (claim 30), wherein the polyurethane is obtained from polymerizing a poly(lactic) acid prepolymer with a diisocyanate for a time wherein all the free end groups have reacted with the diisocyanate (col 1, ln 57 to col 2, ln 5). This is in the same field of use of biodegradable polyurethanes using similar and compatible components as cited above in Heijkants. Seppela further teaches IR spectrometry is well suited to monitor the amount of isocyanate and reaction progress because NCO-groups have a characteristic peak at 2270 cm-1, (col 8, ln 10-16), and that monitoring the reaction progress will enable control and determination of the molar mass distribution and average molecular weight. (col 7, ln 47 to col 8, ln 9).
It would have been obvious to one ordinarily skilled in the art before the effective filing date to monitor the isocyanate groups using IR spectrometry cited in Seppala to monitor the reaction of Heijkants because Seppala teaches the same field of use of biodegradable polyurethanes using similar and compatible components as cited above in Heijkants, and Seppela further teaches IR spectrometry is well suited to monitor the amount of isocyanate and reaction progress because NCO-groups have a characteristic peak at 2270 cm-1, (col 8, ln 10-16), and that monitoring the reaction progress will enable control and determination of the molar mass distribution and average molecular weight. (col 7, ln 47 to col 8, ln 9).

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive in part.
On page 8, the Applicant argues Heijkants does not teach the BDI-ODO-BDI segment. This is not persuasive because, as cited above, Heijkants teaches the that the diisocyanate can be BDI (para 74) and suitable chain extenders include 1,8-octanediol (ODO), (para 82).
On page 10, the Applicant argues that the Seppala references does not alleviate the issues above. This is found unpersuasive for the same reasons addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766